Citation Nr: 1826839	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for recurrent low back pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to February 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013, rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges back pain started during service, and that his back pain could be a result of his leg condition.  

Service Treatment Records (STRs), indicate the Veteran broke his right leg when he was 4 years old in a motor vehicle accident (MVA).  The enlistment examination documents a history of abnormal gait associated with the childhood leg fracture.  In June 1991, he fell while playing basketball, and complained of neck and back pain.  In November 1991, he was seen for back pain, related to the fall.  In November 1993, the Veteran was seen with continued complaints of back pain, particularly when he runs, and was treated with Motrin and flexeril.  His discharge examination documents mechanical low back pain secondary to his right leg being longer than his left leg by 1/2 an inch.  

In May 2013, the Veteran underwent a VA examination, and was diagnosed with degenerative disc disease of the lumbar spine.  He reported injuring his lower back during a basketball tournament in Okinawa.  He reported going to sick call and was treated with muscle relaxers and ibuprofen, and placed on light duty.  He also reported back issues prior to separation when he had muscle spasms associated with running long distances.  On examination, his posture and gait were stable, smooth and symmetric.  He reported flare-ups of pain that impact the function of his spine.  He had pain on movement, and generalized lumbar spine pain with palpation.  The examiner stated that upon review of the STRs, the Veteran had a leg length disparity due to a MVA in childhood.  His separation examination, indicates mechanical lower back pain due to right leg is longer than the left leg by 1/2 inch.  

Additionally, records indicate that the low back pain was aggravated by running, and related to a back strain in 1991.  The impression was mild, multi-level degenerative disc disease, with symptoms of low back pain related to leg length disparity noted on active duty, however this condition existed prior to service, and the pain was likely an aggravation of the prior condition by the requirements of active duty.  There is no indication of permanent aggravation of the condition, with the first report post-service in 2012.  The examiner opined the back condition was less likely than not incurred in or caused by an in-service injury event or illness.  The rationale was expressed as STRs document leg length disparity due to MVA in childhood, with the separation examination indicating low back pain due to right leg length discrepancy, and running, with no indication that there was a permanent aggravation. 

VA treatment records, document the Veteran's right leg fracture that occurred when the Veteran was 5 years of age.  At a visit in August 2012, the Veteran reportedly had tried heel lifts to treat his leg length discrepancy but developed back pain.  

The record indicates the Veteran had a pre-existing right leg condition.  There is an entry in service of the right leg length discrepancy aggravating his back pain.  The Veteran is not service connected for a right leg condition.   

The May 2013 opinion contradicts itself, in one breath the examiner states the pain was likely an aggravation of the prior condition by the requirements of active duty, then in another states that the condition was not permanently aggravated.  The examiner points out that the leg length discrepancy was noted during service, and post-service.  The Board finds a VA examiner should provide an addendum opinion regarding aggravation and the lumbar spine condition.  

The report also did not address the question as to whether any arthritis/degenerative disc disease found, was present with in the first post-service year.   

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional VA and non-VA records of treatment he wishes considered in connection with his appeal.  The identified records should be sought.  

2. The file should be forwarded to an appropriate examiner to provide an addendum to the May 2013 VA examination report.  

The examiner is requested to state whether:

(a) Is it at least as likely as not (50 percent probability or greater) that any current disability of the lower back, had its onset in or is otherwise related to the Veteran's military service?   

(b) Is it at least as likely as not (50 percent probability or greater) that any degenerative joint disease/arthritis was present within the first post-service year.  

(c) The examiner should clarify whether by concluding the Veteran's current disabilities were unrelated to his in-service complaints, it was found the Veteran did not have a pre-service low back disability.  

(d) If the Veteran is found to have had a pre-service low back disability (as a result of the leg length discrepancy), is it at least as likely as not that any current disability of the lower back, was aggravated during the Veteran's service. 

A complete rationale for the opinions should be provided.  

If it is necessary to examine the Veteran to obtain the clarification sought, that may be arranged.  

If an opinion cannot be rendered without resorting to speculation that should be explained. 

3. After the requested development has been accomplished to the extent possible, the RO should re-adjudicate the claim for service connection for a low back disorder.  If the decision does not satisfy the Veteran's claim, a supplemental statement of the case should be issued.  The Veteran and his representative should be given an appropriate period of time to respond, and the case returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


